Title: To George Washington from Elijah Brainerd, 23 January 1799
From: Brainerd, Elijah
To: Washington, George



Honored Sir—
Randolph [Vt.] 23 January 1799

With great pleasure & deference do I contemplate your high character—Every true American must esteem & respect you as being

raised upon the Kingdom of Providence, the political Father of our country—to fill the very first offices of public trust, with great respectability & the most distinguished usefulness to the ten thousands of our nation—and to fill a page in history, unequalled in lustre among the annals of mankind—which can never fail to communicate the most pleasing instruction to posterity—So much I beg leave to say with modesty, humility & gratitude—And pray dear Sir, permit me to lay before you a very short sketch of my life, which now is & has been for three years past, little else than a tale of woe & sorrow—Wish so to express myself as to be truly inoffensive.
The place of my nativity is a town called Haddons lying on and near the mouth of Connecticut river—From my 17th to my 22d year was chiefly in the service of my country—was taken prisoner twice A.D. 1779 at sea by the British, the first time was sat on shore in Virginia at the mouth of Chesepeak-bay—the second time was carried into New-york, & in November exchanged & sat on shore at Boston—having lost my little all of property.
In April 1780 began my studies for a public education at Dartmouth College—graduated Septemr 1785—was indented into the gospel ministry in Septemr 1786 by a public ordination over about 70 or 80 families newly settling this central town in Vermont, called Randolph—in population it has flourished gready, now there are 278 families & 1600 souls, but its finances are much embarrassed owing to the perplexed state of the proprietorship & its rapid settlement.
Served my people in good harmony and with general success for ten years—On the 3d day of January 1798 resigned my ministerial office among my people in an amiable manner, it being only on account of bodily infirmity—My people has been as kind as is usual in similar cases—They still wish to have me preach to them whenever able—and consequently have given them two or three sermons the late summer, but in great feebleness.
My family consists of a kind Partner whom I married January A.D. 1788 the daughter of Joseph Marsh Esqr. of Hartford in this State, and three daughters & two sons between the age of ten & three years—also an indented lad ⟨of⟩ 14 years of age—all sprightly & active, & in common health, except myself.
The history of my infirmity is truly affecting—In 1794 was taken with very distressing rheumatic pain in the goint of my left hip—It was severe by spells and disenabled me from walking, except by

crutches, but not from performing my parochial duties till August A.D. 1796—when an able Surgeon laid my hip open, examined the bone, found it carious & judged my case remediless for some weeks—from that day to this the incisions have constantly discharged matter, distressing pain has attended me in that place every day, except intervals of relief obtained by the use of opium—and my situation has been very feeble & inervated, have been able only to ride abroad a little now & then till a few months of late, I have gained more strength & acquired a little more ease—My prospects are more animating, so that probably, within a year, or two I may attain to a comfortable state of health, should nothing more extraordinary befall me—But now I have continual pain except while under the operation of my anodyne & in constant need of dressings for my sores—Doctors I have dismissed & wait on nature & time with patience—The good hand of Providence which laid calamity on me, has given me great resolution and fortitude, so that I continue to this day, an object of sympathy & compassion—cannot adequately describe the scene of sorrow & distress which I have gone thro’ for three years past.
Confined from business, continually at expense—resources of support for my family impaired & cut off—benefactors have been kind, but still unavoidable bills of expense have accrued & still remain due—Creditors impatient for their pay—My little farm consisting of about 90 acres, about 35 of which under very indifferent & impaired cultivation—no property to hire labor with, the calls of my family still continue—we study the most prudent œconomy & industry, and admit of nothing superfluous, or ostentatious—nevertheless we are reduced to a state of indigency which is truly distressing and pitiable—it shakes my resolution at times—it draws forth the most fervent supplications for relief—Five hundred dollars would enable us soon to attain to that decent & plain style of living beyond which my heart does not aspire, after my late scene, which has taught me contentment with small things—A less sum from the benevolent hand of charity would awaken every sentiment of gratitude in my breast—& give us relief accordingly.
Pray dear Sir, if agreeable & consistent let your kind hand of benevolence lend us some small relief—perhaps a good word with some other great characters, may dispose them to become kind benefactors & send me a little relief also—No one can hardly

conceive what a thankful, obedient & grateful object you would relieve in such a case—how it would rejoice my heart & awaken every sentiment of respect & gratitude—I would be a faithful & responsible steward & endeavor to make such calculations & arrangements as to obtain the approbation & confidence of my benefactors.
Thus I have frankly & with sincerity opened my life & feelings—documents & testimonials of full authenticity are at hand of what ⟨I⟩ have written—at least, hope to obtain your sympathy & if guilty of any indelicacy or error, your forgiveness & patience.
Shall consign this to Mr Payne our Senator now ⟨in⟩ whose seat is only 12 miles from me, & whom I have reason ⟨to⟩ confide in as a good friend.
That the great Parent of all good may ever grant you his heavenly benedictions, prosperity & great felicity is the most fervent prayer of your dutiful, most obedient and humble servant

Elijah Brainerd

